Citation Nr: 1702004	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  13-00 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for allergic rhinitis. 

2.  Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran testified at a Board hearing in September 2016 before the undersigned Veterans Law Judge.  A copy of the transcript is of record.


FINDINGS OF FACT

1.  During the September 2016 hearing, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he no longer wanted to proceed with the appeal for service connection for allergic rhinitis.

2.  The Veteran's right ear hearing loss meets the regulatory threshold to be considered a disability for VA purposes, and resolving all reasonable doubt in the Veteran's favor, evidence of record shows that the Veteran's right ear hearing loss was incurred during service and has been ongoing until the present.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of a July 2010 rating decision for service connection for allergic rhinitis have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The Veteran's right ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1154, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310, 3.385 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

During the September 2016 Board hearing, the Veteran notified the Board that he no longer wanted to proceed with the appeal for service connection for allergic rhinitis.  The Board finds that the testimony constitutes a withdrawal for that claim. 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R §§ 20.202, 20.204(b) (2016).  Withdrawal may be made by the claimant or the authorized representative.  38 C.F.R. § 20.204 (c) (2016).

As a result of the Veteran's withdraw of the appeal, no allegation of error of fact or law remains before the Board for consideration with regard to that claim.  Therefore, the Board finds that the Veteran has withdrawn the appeal for entitlement to service connection for allergic rhinitis, and Board does not have jurisdiction to review that claim.  Therefore, that claim is dismissed.

Right Ear Hearing Loss

The Veteran claims that current right ear hearing loss was incurred during active service.  Specifically, the Veteran notes that he was exposed to noise trauma from weapons fire and explosions during active service, which resulted in current hearing loss.  VA has already conceded in-service noise exposure and has already established service connection for left ear hearing loss.  The Board finds that, resolving reasonable doubt in favor of the Veteran, the evidence of record is sufficient to establish that the Veteran incurred hearing loss in the right ear during active service, and that hearing loss continues.  Therefore, service connection for right ear hearing loss must be granted. 

Generally, to prevail on a claim for service connection on the merits, there must be competent and credible evidence (1) confirming the Veteran has the claimed disability or, at the very least, showing the disability at some point since the filing of the claim for the disability; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the presently-claimed disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  However, the continuity of symptomatology language in 38 C.F.R. § 3.303(b) restricts itself to chronic diseases found in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Hearing loss, as an organic disease of the nervous system, is among the chronic disease under 38 C.F.R. § 3.309(a).  Therefore, continuity of symptomatology may serve to establish a medical nexus. 

The Veteran has been diagnosed with sensorineural hearing loss of the right ear for VA purposes and has a current disability.  He has undergone numerous audiograms during the course of the appeal that show that right ear hearing loss meets the regulatory threshold to be considered a disability for VA purposes.  38 C.F.R. § 3.385 (2016).

Specifically in both the July 2010 VA and September 2010 private audiological examinations, the Veteran's puretone thresholds registered above 40 decibels in at least one auditory threshold, and also at least three auditory thresholds were greater than 26 decibels.  Therefore, that level of right ear hearing loss met the threshold to be considered a disability for VA purposes during the appeal period.  38 C.F.R. § 3.385 (2016).  The Veteran is considered to have a current disability of right ear hearing loss for the purposes of establishing service connection for right ear hearing loss.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013). 

The evidence in the Veteran's service medical records shows hearing loss in both ears during service.  In previously establishing service connection for left ear hearing loss, in-service noise trauma was conceded by VA.  

The Veteran has continuously asserted that right ear hearing loss manifested in service and that he has experienced symptoms continuously since that time.  Sensorineural hearing loss is a chronic condition as set forth in 38 C.F.R. § 3.309 (a).  Therefore, the theory of continuity of symptomatology applies.  38 C.F.R. § 3.303 (a),(b) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran is competent to state that he has experienced a decrease in hearing acuity.  There is nothing in the record to show that his assertions that hearing loss began in service and that he has experienced a continuity of symptoms since that time are not credible.  In fact, the Veteran has continuously and consistently asserted that he has had hearing loss in his right ear since active service.  That assertion was reiterated during the September 2016 Board hearing.  A close review of the records both during and after service shows that, with the exception of the service separation examination, the Veteran's right ear met the regulatory threshold to be considered a disability for VA purposes since service.  38 C.F.R. § 3.385 (2016).  The Board notes that the evidence of record supports the Veteran's assertion that hearing loss increased in severity during active service.  Accordingly, the Board finds that the evidence of record, to include the Veteran's lay assertions, establishes continuity of symptomology of right ear hearing loss since its incurrence during service from noise trauma.  

While the Board acknowledges that the VA's July 2010 audiological examination returned a negative etiology opinion pertaining to service connection for right ear hearing loss, the Board finds that opinion and rationale to be inadequate and therefore not probative.  The Board finds that the Veteran's lay assertions to be more probative, and in the absence of probative negative evidence to the contrary, the preponderance of the evidence is in favor of the Veteran's claim, and a grant of service connection for right ear hearing loss based upon continuity of symptomatology is warranted. 

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that he has a right ear hearing loss disability that has a continuity of symptomatology and is thus related to his active service.  Therefore, service connection for right ear hearing loss is granted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for allergic rhinitis is dismissed. 

Entitlement to service connection for right ear hearing loss is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


